Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-20-00347-CV

                                IN THE INTEREST OF E.A.C.

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-06011
                            Honorable Aaron Haas, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s June 4, 2020 order in
a suit to modify the parent-child relationship is AFFIRMED. Costs of appeal are taxed against
Appellant Claudia J. Ovalles.

       SIGNED April 27, 2022.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice